Citation Nr: 0511010	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected pes planus with Morton's neuroma.

2.  Entitlement to a rating in excess of 20 percent for the 
service connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her friend



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1987 to 
September 1988.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

In September 2002, the veteran appeared before the 
undersigned Acting Veterans Law Judge and gave testimony in 
support of her claim.  In May 2003, the Board remanded the 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  

The veteran has requested that service connection be granted 
for tarsal tunnel syndrome secondary to the service connected 
pes planus; this issue is referred to the RO for appropriate 
consideration.  

The issue of entitlement to a rating in excess of 20 percent 
for the service connected back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral pes planus with Morton's neuroma 
is manifested by complaints of pain with clinical findings 
showing no more than moderate symptoms in the form of pain on 
manipulation and use of the feet.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for bilateral pes planus with Morton's neuroma have 
not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, Diagnostic Codes 5276, 5279 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA foot examination in May 2002, the veteran complained of 
chronic foot pain, soreness, and tenderness with prolonged 
standing and walking.  She was employed as a file clerk.  She 
could perform normal daily activities; prolonged activities 
were more difficult.  On examination, the veteran could 
ambulate without aids or assistance.  When walking 
barefooted, the veteran did have flat feet.  There was 
tenderness and soreness over the plantar surfaces of the 
feet.  No calluses were noted.  Heels and Achilles tendons 
were not in valgus.  There was no severe pronation deformity 
of either foot.  She was able to rise onto her toes and 
heels.  The diagnosis was bilateral pes planus.  

The veteran testified in September 2002 that orthodics had 
been ordered for her shoes; that she had foot pain from flat 
feet and Morton's neuroma; that she had been afforded 
"pretty much a permanent profile" at work which allowed her 
to sit and stand as needed; and that she did not suffer from 
too much swelling of the feet at that time (T-14). 

On VA foot examination in October 2003, the veteran 
complained of bilateral daily foot pain.  She had been using 
special shoes and orthodics which she indicated had been 
helpful.  She had had about three injections per year which 
seemed to help with Morton's neuroma.  She denied having any 
heat, redness, or lack of endurance.  On examination, in a 
standing position, there was mild to moderate pes planus with 
resting over pronation.  There were no specific areas of 
point tenderness to careful palpation of the feet.  There was 
slight tenderness to firm palpation between the second and 
third and third and fourth metatarsal heads on the right.  
Strength was good with resistance toe curl.  Careful 
palpation of the mid-foot did not produce any kind of pain 
response.  EMG studies of the feet were completely normal.  
X-rays of the feet showed minimal arthritis.  The diagnoses 
were mild to moderate bilateral pes planus; right sided 
Morton's neuroma that was currently quiescent; and no 
evidence of functional loss or weakness due to pain.  It was 
opined that the veteran's bilateral pes planus was being 
adequately treated with corrective shoes and orthodics.    

VA outpatient treatment records corroborate the level of 
disability as exhibited in the recent VA rating examinations.  

Service connection for bilateral pes planus has been 
established with a 10 percent evaluation assigned under DC 
5276.  Morton's neuroma, evaluated under DC 5279, has been 
added to the grant of service connection.  It is the 
veteran's contention that a higher evaluation is warranted as 
the service connected disability has worsened in severity.

It is the most recent evidence that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this case, the Board will focus on the 
evidence of record since the date of claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

An evaluation of 10 percent disabling is provided for 
moderate foot impairment as shown by objective medical 
evidence of the weight-bearing line being over or medial to 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet, bilateral or unilateral.  
Severe manifestations, such as objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating when bilateral.  Pronounced bilateral pes planus, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, none of which are 
improved by orthopedic shoes or appliances, will be awarded a 
50 percent schedular evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).

A review of the evidence of record does not support the 
veteran's claim for a 30 percent evaluation for severe 
manifestations of bilateral pes planus.  First, there is no 
objective evidence of marked deformity.  On examination in 
May 2002, the examiner noted that there was no evidence of 
severe pronation deformity of either foot.  Heels and 
Achilles tendons were not in valgus.  

The medical record does show the presence of pain on 
manipulation and use.  On VA examination in May 2002, there 
was some evidence of some tenderness and soreness.  And in 
October 2003, there was no specific area of point tenderness 
of the feet but there was some slight tenderness on firm 
palpation between the metatarsal heads.  Careful palpation of 
the mid-foot did not produce any kind of pain response.  The 
veteran denied having any heat, redness or lack of endurance.  
On the other hand, there is no evidence on examination of 
swelling on use.  The veteran testified in September 2002 
that she did not suffer from too much swelling of the feet.  
Furthermore, no calluses were found on examinations in May 
2002 or October 2003.  

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups.  When the Board considers the 
factors addressed at 38 C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 
and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995), the 
record shows that the veteran has been using special shoes 
and orthodics which were adequately helping to reduce and 
limit the veteran's flat feet symptoms.  Hence, the objective 
findings with regard to the veteran's bilateral pes planus 
have not been shown to be productive of additional disability 
or functional impairment in excess of the 10 percent 
evaluation.  Her complaints of pain are encompassed in and 
adequately compensated by the current 10 percent evaluation 
which reflects moderate impairment.  Accordingly, the 
evidence is against the assignment of an evaluation in excess 
of 10 percent for flat feet. 

The grant of service connection has been expanded to include 
Morton's neuroma, also known as metatarsalgia.  A 10 percent 
rating is provided for Morton's neuroma if there is evidence 
of unilateral or bilateral anterior metatarsalgia.  DC 5279.  
This is the highest evaluation available under that code, and 
thus a rating beyond that currently assigned is not for 
application under DC 5279.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Other 
potentially applicable codes are not applicable in this 
claim.  The veteran has not been found to have claw foot (DC 
5278), malunion or nonunion of the tarsal or metatarsal bones 
(DC 5283), or moderately severe foot injury (DC 5284).  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2004).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  In fact, the veteran has not been hospitalized nor 
has surgery been required for bilateral pes planus or 
Morton's neuroma.  Nor have flat feet or Morton's neuroma 
interfered with her employment to an extent greater than that 
which is contemplated by the assigned rating, as deemed 
appropriate by the Board.  In fact, the veteran is 
successfully employed and she testified that her employer 
allows, on a permanent basis, work accommodations in terms of 
sitting and standing when necessary.  And, as is apparent 
from the foregoing discussion, it cannot be said that the 
schedular rating criteria are inadequate in this instance. 

There is nothing in the record to suggest that the bilateral 
pes planus and Morton's neuroma cause problems not 
contemplated by the pertinent rating criteria and the 
currently assigned 10 percent evaluation.  The Board 
therefore will not refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  In this case, the Board has conducted a 
complete and thorough review of the appellant's claims 
folder.  The Board finds that the RO advised the appellant of 
the evidence necessary to support her claim for a higher 
rating.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant letters in September 2001 and 
July 2003 as well as the statement of the case in June 2002 
and supplemental statements of the case in April, June and 
September 2004, which notified the appellant of the type of 
evidence necessary to substantiate her claim.  The documents 
also informed her that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence she is expected to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to her 
claim.  All available VA medical treatment records have been 
obtained.  The veteran also appeared and presented testimony 
at a video hearing in September 2002.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in May 2002 and October 2003.  The current 
record contains sufficient medical evidence to fully and 
fairly evaluate the veteran's appeal.  As an additional 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in September 2001 prior to the initial unfavorable AOJ 
decision in May 2002.


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected pes planus with Morton's neuroma is denied.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 20 percent for the service connected back 
disability.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, a review of the record shows that VA examinations 
are inadequate for rating purposes as the examiners did not 
address the presence or absence of all of the diagnostic 
criteria necessary to fully and fairly evaluate the veteran's 
claim.  In particular, a March 2004 addendum to a report of 
VA examination, includes the opinion that the veteran's 
degenerative disc disease was related to service connected 
disability.  Accordingly, the veteran should be afforded 
another VA examination to address all appropriate rating 
criteria.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  

The instant case was remanded, in part, in May 2003 to obtain 
DeLuca type clinical findings.  This development has not been 
accomplished.  Accordingly, in view of the veteran's 
complaints and the absence of necessary clinical findings for 
the adjudication of this claim, the veteran should be 
afforded another VA examination which addresses the factors 
mandated in DeLuca.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Cleveland 
area VA medical system.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician.  The veteran must be informed 
of the potential consequences of her 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

The claims folder must be made available 
to the physician for review prior to the 
examination and all necessary diagnostic 
testing should be accomplished.  The 
physician should provide complete range 
of motion studies for the low back.  The 
physician should indicate whether there 
is any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the low back and whether 
there is likely to be additional range of 
motion loss of the service-connected low 
back due to any of the following:  (1) 
pain on use, including flare-ups;  (2) 
weakened movement; (3) excess 
fatigability; or  (4) incoordination.  
The above determinations must, if 
feasible, be expressed in the degree of 
the additional range of motion loss due 
to pain on use or during flare-ups.  If 
the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  

The physician should indicate whether 
there is evidence of severe 
intervertebral disc disease with 
recurring attacks with intermittent 
relief; or pronounced intervertebral disc 
disease with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc with little 
intermittent relief.  The physician 
should also indicate whether there is 
evidence of intervertebral disc syndrome 
with incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months; or whether 
there is evidence of intervertebral disc 
syndrome with incapacitating episodes 
having a total duration of at least four 
weeks but less than six weeks during the 
past 12 months.  The physician must 
detail for the record all orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Each of the above criteria must be 
addressed by the physician.  All opinions 
and conclusions must be supported by 
complete rationale.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and her representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including all regulations applicable to 
the rating criteria for the spine.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	NADINE W. BENJAMIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


